Citation Nr: 1619829	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-22 881	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating prior to November 14, 2008, and a rating in excess of 10 percent from February 1, 2009, for status post carpectomy/post-traumatic arthritis, left wrist sprain residuals (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for post-traumatic arthritis, left wrist sprain residuals with a noncompensable evaluation effective August 15, 2002.

In an April 2009 rating decision, the RO granted the Veteran a temporary 100 percent evaluation effective November 14, 2008 for a period of convalescence due to surgery.  Thereafter, the Veteran was given a 10 percent evaluation effective February 1, 2009.  The increased rating matter remains in appellate status as the maximum rating has not been assigned for the left wrist. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In September 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  For the period prior to November 14, 2008, the Veteran's left wrist disability was been manifested by painful motion; flexion limited to at worst 5 degrees; scaphoid nonunion and advanced collapse; with no ankylosis.

2.  Since February 1, 2009, the Veteran's left wrist disability has been manifested by severe limitation of motion to, at worst, dorsiflexion to 10 degrees and palmar flexion to 10 degrees; additional limitation has been noted with pain and after repetition; ankylosis of the wrist has not been noted or diagnosed at any point during the appeal.

CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for the left wrist disability from August 15, 2002 to November 14, 2008 are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.7, 4.10,4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5215 (2015).

2.  The criteria for an initial rating in excess of 10 percent for the left wrist disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a March 2008 notice of disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been secured.

The Veteran was provided VA medical examinations in September 2002, May 2004, September 2011, July 2012 and November 2015.  The November 2015 VA examination was conducted pursuant to the Board's September 2015 remand.  The examinations, along with the expert medical opinions, as well as the VA treatment records are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and physical examinations, and describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's current left wrist disability is evaluated under 38 C.F.R. § 4.71a, DCs 5010-5215.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated noncompensable under a limitation of motion code, a 10 percent rating may be assigned for each affected major joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is also rated 10 percent disabling for the major and minor wrist.  A 10 percent rating is the maximum schedular rating available under DC 5215. 38 C.F.R. § 4.71a, DC 5215.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis). 

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton, 25 Vet. App. at 5  .

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

Compensable Rating Prior to November 14, 2008

The Veteran seeks a compensable rating prior to November 14, 2008 for his left wrist disability pursuant to DC 5215.  The Board notes that the Veteran is left hand dominant and therefore his left wrist will be evaluated as a major extremity.  See 38 C.F.R. § 4.69.  The Board finds a 10 percent rating prior to November 14, 2008 is warranted.

A March 2001 VA treatment record documented traumatic arthritis of the Veteran's left wrist.  A January 2003 VA treatment record noted that X-rays of the left wrist showed end-stage arthritis and scaphoid non-union advanced collapse (SNAC) of the wrist.  The examiner noted fossa changes on the radius and that the Veteran's pain was worsening.  The examiner reported the left wrist had flexion to 5 degrees, extension to 20 degrees, radial deviation of 0 degrees, and ulnar deviation of 5 degrees.  He also noted pain with palpation over the radiocarpal joint, especially around the area of the scaphoid and lunate.

Additionally, an April 2003 VA treatment record indicated the Veteran's left wrist revealed pain with range of motion testing to 20 degrees of dorsiflexion, 40-45 degrees of volar flexion and 15 degrees of radial and ulnar deviation, with pain to palpation with range of motion.  The examiner also noted early signs of scaphoid lunate advanced collapse (SLAC).  Further, a July 2007 VA treatment record indicated left dorsal intercalated segment instability and degenerative changes.  The examiner noted left wrist dorsiflexion to 25 degrees and volar flexion to 0 degrees with tenderness along the dorsal side of the distal radius.

The Veteran underwent VA examinations in September 2002 and May 2004.  The Veteran reported to the September 2002 VA examiner that he was suffering pain in the left wrist and restricted range of motion.  The examiner noted 30 degrees of dorsiflexion and 30 degrees of palmar flexion, with normal radial and ulnar deviation.  He noted a moderate restriction of motion of the left wrist.  The May 2004 VA examiner similarly reported restricted range of motion to 30 degrees dorsiflexion and 30 degrees of plantar flexion, with normal radial and ulnar deviation.
The Veteran has consistently reported ongoing and worsening painful motion throughout the VA treatment records.  The January 2003 VA treatment record noted pain with palpation over the radiocarpal joint, especially around the area of the scaphoid and lunate.  In reaching this determination, the Board determines that the Veteran has consistently indicated the presence of pain and it is well documented throughout the appeal period, leading up to his November 14, 2008 left wrist proximal row carpectomy procedure.  The Board notes the Veteran is competent to report such a symptom as it is readily observable by a lay person, and finds that the Veteran's allegations are credible as they are consistent with the medical history of his disability.  Accordingly, a 10 percent rating is warranted from August 15, 2002 to November 14, 2008.  38 C.F.R. §§ 4.59, 4.71a, DC 5215; Burton, 25 Vet. App. at 3-5.

The Board finds that while an increase to a 10 percent rating is warranted prior to November 14, 2008, a rating in excess of 10 percent is not warranted for this period.  A schedular rating in excess of 10 percent is not available pursuant to DC 5215.  38 C.F.R. § 4.71a.  A higher 30 percent rating is available pursuant to DC 5214 for favorable ankylosis in 20 to 30 degrees of dorsiflexion.  Id.  However, as there is no evidence of ankylosis of the left wrist, the Board finds that such a rating is not warranted.

The Board has also considered an increase under DeLuca and Mitchell due to the Veteran's reduced range of motion due to complaints of pain.  As discussed above, the January 2003 VA treatment record noted pain with palpation and severely limited range of motion to 5 degrees flexion.  Further, the April 2003 VA treatment record noted the Veteran's range of motion was limited by diffuse dorsal wrist pain to 20 degrees dorsiflexion.  However, the Board notes there is no indication of ankylosis in the left wrist, and the reduction in range of motion due to pain does not approximate the severity of the 30 percent rating under DC 5214.  Accordingly, a higher 30 percent rating is not warranted for the Veteran's reduction in range of motion due to pain. 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260; DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32.

In summary, the Veteran's left wrist disability results in painful motion that more nearly approximates the criteria corresponding to a compensable 10 percent rating, prior to November 14, 2008.  The preponderance of the evidence is against a rating in excess of 10 percent; even after all reasonable doubt is resolved in favor of the Veteran.

Increased Rating from February 1, 2009

The Veteran seeks an increased rating for his left wrist disability from February 1, 2009.  In his June 2009 substantive appeal, he indicated his grip is weak, he has a lot of stiffness in his fingers, the strength is diminished in his hand and he still experiences pain.  He also indicates he has a disfiguring scar.

Pursuant to DC 5215, he is rated at the maximum allowable rating under that code for limitation of motion, 10 percent. 38 C.F.R. § 4.71a.  In consideration of the evidence of record, the Board also reviews the claim under DC 5214, which could benefit the Veteran, as it allows for ratings above 10 percent for a wrist disability with ankylosis.  The Board finds, however, that an increased rating is also not warranted under DC 5214, as there is no diagnosis or evidence of ankylosis in the Veteran's claims file. 38 C.F.R. § 4.71a.

The Veteran underwent a VA examination in September 2011.  The Veteran reported occasional severe pain, stiffness and flare-ups.  Range of motion measurements of the left wrist revealed 10 degrees palmar flexion with painful motion beginning at 10 degrees, and 20 degrees dorsiflexion with pain beginning at 20 degrees.  The Veteran had localized tenderness or pain on palpation of the left wrist.  He performed repetitive-use testing and there was no additional limitation in range of motion.  Functional loss and impairment were noted, including less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity and atrophy of disuse.  Muscle strength testing in left wrist extension and flexion was 4/5.  There was no evidence of ankylosis.   

The Veteran underwent an additional VA examination in July 2012.  The examination and report indicated similar findings to the prior VA examination.  The Veteran reported that there are times when his wrist will become acutely painful, particularly after he has done something strenuous.

Range of motion measurements revealed 30 degrees palmar flexion with painful motion beginning at 15 degrees, and 30 degrees dorsiflexion with pain beginning at 15 degrees.  The examiner performed repetitive-use testing and there was additional limitation in range of motion to 25 degrees palmar flexion and 20 degrees dorsiflexion.  Functional loss and impairment were noted and localized tenderness or pain on palpation of the left wrist was indicated.  Muscle strength testing in left wrist extension was 4/5 and in left wrist flexion was 3/5.  No ankylosis was noted upon examination.

The Veteran underwent a November 2015 VA examination, in which he reported flare-ups and functional loss.  The examiner found range of motion measurements revealed 30 degrees palmar flexion, 10 degrees dorsiflexion, 10 degrees ulnar deviation and 10 degrees radial deviation.  The examiner noted the pain on examination causes functional loss, including pain with all range of motion testing and decreased range of motion due to pain.  Additionally, pain was noted with weight bearing and dorsal tenderness was also noted.  No additional loss of function was found after repetitive use.  Muscle strength testing in left wrist extension and flexion was 4/5.  The examiner also found no ankylosis, similar to the two previous VA examinations in September 2011 and July 2012.

After review of the evidence, including the three relevant VA examinations, an increased rating in excess of 10 percent is not warranted for the Veteran's left wrist disability, from February 1, 2009.  He suffers significant pain and severely limited range of motion with the left wrist, including functional loss and impairment.  However, no ankylosis was found on the relevant VA examinations or in the VA treatment records on file.  

As mentioned above, under DC 5215, the Veteran is not entitled to a higher rating than 10 percent due to limitation of motion.  Under DC 5214, the Veteran could receive a higher rating for his left wrist.  However, ankylosis is required for a rating under DC 5214 and, as mentioned previously, a diagnosis or discussion of ankylosis of the left wrist is not found in the Veteran's claims file.

The Board reviews the evidence to determine whether a higher rating is available with the guidance of Deluca and Mitchell.  The VA examinations indicated the Veteran suffers from severe pain in the left wrist which has limited his range of motion.  

The Board accepts the Veteran's contentions that his left wrist disability causes him to experience pain, functional loss, and limitation of motion.  This provides the basis for the current 10 percent rating.  The Board has taken into consideration the Veteran's painful motion and the rating schedule does not require a separate rating for pain itself.  As discussed above, the Board has also considered whether any alternate diagnostic code might serve as a basis for a higher disability rating.  As mention above, DC 5214 for ankylosis does not apply, and the evidence also does not demonstrate limitation of motion of individual digits so as to warrant a higher disability rating under DC's 5216 to 5230. 38 U.S.C.A. § 4.71a.

The Board has also considered separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping. See 38 C.F.R. § 4.14; Mittleider v. West, 11 Vet. App. 181 (1998); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

To this end, the Board finds that the evidence supports no separate compensable rating for the Veteran's left wrist scar.  As stated above, the Veteran underwent a left wrist procedure on November 14, 2008.  In the June 2009 substantive appeal, he reported the scar from that procedure is disfiguring.  The most recent November 2015 VA examination noted the left dorsal wrist scar was 9 x 0.2 cm, and both the July 2012 and November 2015 VA examiners have consistently described the Veteran's scar as neither painful nor unstable, with total scarring area not greater than 39 square centimeters (6 square inches), and no other disabling effects.  Thus, a separate rating for the Veteran's scar is not warranted.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. §§ 4.3, 4.118, DC 7801-7805.

Additionally, with regard to the Veteran's complaints of grip problems and slight loss of muscle strength, the VA examiners have not identified any neurological residuals or muscle injury associated with the left wrist disability to warrant a separate compensable rating.  In any event, his loss of wrist strength is contemplated under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and his current 10 percent rating.

The Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet.App. 484, 495 (2016).  Additionally, the Veteran has already been awarded a total disability rating due, in part, to his left wrist disability for the entire appeal period.


ORDER

An initial 10 percent rating, but no higher, for the left wrist disability is granted from August 15, 2002 to November 14, 2008, subject to the laws and regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for the left wrist disability, from February 1, 2009 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


